RICE, C. J.
In an action for the wrongful taking and withholding of the plaintiff’s slaves, he cannot recover special damage, which is not, in legal contemplation, the natural and *320proximate consequence of the tortious act alleged in his complaint. The special damage, which the evidence offered by the plaintiff in. this case, and excluded by the court, tended to prove, was not the natoal and proximate consequence of the tortious act alleged in his complaint. There was, therefore, no error in excluding that evidence. — Sims v. Glazener, 14 Ala. R. 695; Donnell v. Jones, 13 ib. 490 ; Walker v. Walker, 26 ib. 211; Ivey v. McQueen, 11 Ala. R. 408.
No question is raised by the evidence, or by the argument of appellant’s Counsel, as to the right of a plaintiff in such a case as this to recover vindictive damages ; and therefore we decide nothing in this case, as to that question. — See Sims v. Glazener, and Ivey v. McQueen, supra.
Judgment affirmed.